DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 17/089,516 has a total of 20 claims pending in the application; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 11/04/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US pub. 2020/0106698), hereinafter, “Rao”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1, 13 and 17 , Rao discloses an apparatus (system 100 of fig. 1) comprising: at least one processing device comprising a processor coupled to a memory; wherein the at least one processing device is configured: to control delivery of input-output operations from a host device (host device 102 of fig. 1) to a storage system (storage array 105) over selected ones of a plurality of paths through a network (network 104) (see paragraph 0062); to detect a reduction in performance of one or more of the input-output operations over one or more paths of the plurality of paths (see paragraph 0066, which discloses “performance degradations associated with RSCN storms and other fabric-related issues are advantageously detected and alleviated in illustrative embodiments herein by utilization of a multi-path layer comprising one or more of the MPIO drivers 112 to select paths based at least in part on fabric identifiers as described above”); to identify a physical initiator component corresponding to the one or more paths (see paragraph 0037); to notify the storage system about the reduction in performance and the identified physical initiator component (see paragraph 0060, which discloses “in some embodiments, the host device 102-1 is configured to generate a notification for delivery to a host administrator responsive to detection of the performance issue with the given path. Additionally or alternatively, the host device 102-1 may be configured to generate a notification for delivery to the storage array 105 responsive to detection of the performance issue with the given path. Other types of reporting arrangements can be utilized in other embodiments, some of which involve mapping of storage devices to processes and mapping of processes to applications”); to receive a notification from the storage system indicating one or more virtual initiator instances of a plurality of virtual initiator instances corresponding to the identified physical initiator component (see paragraphs 0058 and 0060, which teach a delayed response from storage array 105 to determine performance degradations); and to deactivate the one or more virtual initiator instances corresponding to the identified physical initiator component(see paragraph 0092, which discloses “in step 206, the MPIO driver adjusts a path selection algorithm to temporarily minimize or otherwise avoid utilization of the fabric associated with the degraded path or paths detected in step 204. For example, the path selection algorithm may be adjusted such that no IO operations or only a minimal number of IO operations are sent over paths corresponding to the fabric of concern. Alternatively, the paths corresponding to that fabric can be assigned a lower priority than those paths would otherwise have in the path selection algorithm“).

3.         As per claims 2, 14 and 18, Rao discloses “The apparatus of claim 1” [See rejection to claim 1 above] wherein the plurality of virtual initiator instances comprise respective ones of a plurality of virtual host bus adaptors [see paragraph 0008, which discloses “the paths are illustratively associated with respective initiator-target pairs, with the initiators being implemented on the host device and the targets being implemented on the storage system. For example, the initiators of the initiator-target pairs illustratively comprise respective host bus adaptors (HBAs) of the host device and the targets of the initiator-target pairs illustratively comprise respective storage array ports of the storage system”].

4.         As per claim 3, Rao discloses wherein the physical initiator component comprises a physical host bus adaptor (see paragraphs 0008 and 0016).

5.         As per claims 4, 15 and 19, Rao discloses wherein the at least one processing device is further configured to deliver the input-output operations from the host device to the storage system through one or more additional virtual initiator instances of the plurality of virtual initiator instances corresponding to a physical initiator component other than the identified physical initiator component (see paragraphs 0016 and 0019).

6.         As per claims 5, 16 and 20, Rao discloses wherein the at least one processing device is further configured to reactivate the one or more virtual initiator instances corresponding to the identified physical initiator component responsive to repairing of the one or more paths associated with the reduction in performance (see paragraph 0092).

7.         As per claim 6, Rao discloses wherein said at least one processing device comprises at least one multi-path input-output driver implemented in the host device and configured to control delivery of the input-output operations to storage devices of the storage system over the selected ones of the plurality of paths through the network (see paragraph 0092).

8.         As per claim 7, Rao discloses wherein the at least one multi-path input-output driver comprises a multi-path input-output driver of a virtual input-output server (see paragraph 0019).

9.         As per claim 8, Rao discloses wherein the at least one multi-path input-output driver comprises a multi-path input-output driver of at least one of a virtual machine and a logical partition (see paragraphs 0082 and 0083).

10.         As per claim 9, Rao discloses wherein the notifying of the storage system about the reduction in performance and the identified physical initiator component is performed via a log select command (see paragraphs 0046 and 0047).

11.         As per claim 10, Rao discloses wherein the notification from the storage system indicating the one or more virtual initiator instances corresponding to the identified physical initiator component is performed via a log sense command (see paragraphs 0035).

12.         As per claim 11, Rao discloses wherein the storage system comprises data mapping the plurality of virtual initiator instances to corresponding ones of a plurality of physical initiator components (see paragraphs 0060).

13.         As per claim 12, Rao discloses wherein the reduction in performance comprises at least one of a reduction in input-output operations per second, an increase in latency and an increase in response time (see paragraphs 0058 and 0060).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).
/Ernest Unelus/
Primary Examiner
Art Unit 2181